       Case: 3:18-cv-00547-JGC Doc #: 18 Filed: 02/20/19 1 of 9. PageID #: 95



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


 FLOWER MANUFACTURING, LLC,                      Case No. 3:18-cv-00547

                   Plaintiff,                    Honorable James G. Carr
                                                 Magistrate Judge James R. Knepp, II
 V.

 CARECO, LLC,                                    PLAINTIFF’S OPENING BRIEF
                                                 REGARDING DISCOVERY DISPUTE
                   Defendant.

        Defendant CareCo, LLC (“CareCo”) refuses to provide vitally important information and

documents to Plaintiff Flower Manufacturing, LLC (“Flower Manufacturing”) in discovery in this

case, despite the fact that the information and documents requested are routinely exchanged in

trademark cases such as this. CareCo relies on an impermissibly narrow definition of relevance

and meritless objections to withhold from production sales information, marketing and customer

information, and more. The Court should compel production of the requested information.

             I.   FACTUAL BACKGROUND AND THE DISCOVERY AT ISSUE

        On March 9, 2018, Flower Manufacturing filed this suit, claiming trademark infringement

under the Lanham Act and other related claims based on CareCo’s unauthorized use of an

infringing mark to sell air freshener products. Flower Manufacturing manufactures and distributes

air freshener products for automobiles under the CHERRY BOMB mark and similar registered

trademarks (the “BOMB marks”). CareCo markets a variety of air freshener products under the

junior SCENT BOMB mark, a mark that closely resembles Flower’s BOMB marks. In its

Complaint, Flower Manufacturing alleges that the use of the SCENT BOMB mark in conjunction

with all of the air freshener products marketed by CareCo infringes upon Flower Manufacturing’s

trademark and otherwise violates federal and state law.        Among other damages, Flower



30159253.1
       Case: 3:18-cv-00547-JGC Doc #: 18 Filed: 02/20/19 2 of 9. PageID #: 96



Manufacturing seeks a disgorgement of all of CareCo’s profits from the sale of products using the

infringing mark.

        The parties began to conduct discovery pursuant to the Court’s scheduling order. On

November 5, 2018, Defendant CareCo, LLC (“CareCo”), served its responses to Plaintiff Flower

Manufacturing, LLC’s (“Flower Manufacturing”) first sets of interrogatories and requests for

production of documents. (See Exhibits 1 & 2.) In the responses, CareCo withheld certain relevant

information.

        First, CareCo withheld sales information responsive to Request for Production No. 15.

This request seeks, “For each product under the SCENT BOMB MARK, DOCUMENTS sufficient

to show annual sales, by dollar value and units sold, since March, 2009.” Ex. 2. In response,

CareCo objects, asserting that Request for Production No. 15 “seeks documents and information

not relevant to the claims or defenses in this case in that [CareCo] sells multiple products that are

nothing like [Flower Manufacturing’s] products and are not likely to cause any confusion as to the

source of the products.” Id. Based on this objection, CareCo produced only sales records for its

hanging circle products and withheld sales data related to its remaining product lines.

        Second, CareCo objects to a number of requests on the basis that the requests “seek to have

[CareCo] furnish information that is proprietary to [CareCo] and contain confidential information”

and that “the disclosure of [the requested information] would give [Flower Manufacturing] and

any other competitor an unfair competitive advantage to which it is not entitled.” (Ex. 1 at pp.6-8

(responses to Interrogatories Nos. 4, 5, 6, and 7) and Ex. 2 at pp.6-8, 11 (responses to Requests for

Production Nos. 5, 6, 7, 9, and 15).)          These requests seek information regarding the

manufacturer(s) of CareCo’s products, CareCo’s marketing channels and strategies, and CareCo’s

customers. CareCo does not contest the relevance of these requests but instead seems to object



                                                 2
30159253.1
       Case: 3:18-cv-00547-JGC Doc #: 18 Filed: 02/20/19 3 of 9. PageID #: 97



only on the grounds that the information is confidential.

          On January 30, 2019, counsel for Flower Manufacturing sent a letter to counsel for CareCo,

requesting that CareCo withdraw the above objections and promptly produce responsive

documents. Counsel for Flower Manufacturing also offered to engage in discussions to stipulate

to a protective order to facilitate the production of any confidential information. CareCo refused

to supplement its discovery responses, forcing Flower Manufacturing to seek the Court’s

assistance in resolving this dispute. Pursuant to the Court’s request at the February 13, 2019

telephonic status conference, Flower Manufacturing submits this brief in support of its request that

CareCo be compelled to produce the requested information.

                                         II.    ARGUMENT

A.        CareCo’s Objections Constitute an Improper Attempt to Bifurcate This Dispute

          As to the production of sales data, CareCo argues that (1) sales data for non-hanging circle

products is not relevant to this dispute and (2) even if such data is relevant, it should only be

produced after a ruling on liability. Focusing first on the second point, CareCo demands—

belatedly and without proper motion—that this dispute be bifurcated. This request should be

denied.

          In simple trademark disputes such as this, courts generally refuse to bifurcate liability and

damages discovery and ultimate determinations.           For example, in Nylok Fastener Corp. v.

Industrial Nut Corp., 122 F.R.D. 512 (N.D. Ohio 1988), the court denied the defendant’s request

to bifurcate the trial and for a protective order preventing discovery on damages until after a

liability determination. In denying the motions, the court stated that any concern about issue

confusion had no merit in a trademark case, where liability and damages are routinely considered

together: “This trademark infringement action is between two parties and involves the well-defined

question whether likelihood of confusion exists between two products. These issues are routinely

                                                   3
30159253.1
       Case: 3:18-cv-00547-JGC Doc #: 18 Filed: 02/20/19 4 of 9. PageID #: 98



submitted to juries, who customarily consider damages in the same proceeding.” Id. at 513; see

also, e.g., Rocky Brands, Inc. v. Red Wing Shoe Co., 2010 WL 11538541 (S.D. Ohio Jan. 4, 2010)

(denying bifurcation for a variety of reasons, including that defendant could not establish

“prejudice[] by trying all issues in a single trial, as is done in most cases”). Cf. Tween Brands

Investment, LLC v. Bluestar Alliance, LLC, 2016 WL 5216632 (S.D. Ohio Sept. 22, 2016)

(granting motion to compel sales figures because “counterclaim for trademark infringement makes

relevant: how a mark or design was used, sales figures relating to the mark, and information

regarding consumers’ perception of the mark”). Here, in this simple trademark dispute between

two parties and claims related to a handful of similar air freshener products, there is similarly no

reason to justify bifurcation.

        Moreover, CareCo’s demand is fundamentally unfair. The parties have been conducting

discovery under a single schedule without bifurcation for several months. On November 8, 2018,

in a Second Set of Requests for Production, CareCo requested that Flower Manufacturing

“Produce DOCUMENTS EVIDENCING all of YOUR sales, by product name, dollar value, units

sold, and by month and year, of air freshening products since January 1, 2008.” In December,

Flower Manufacturing responded without objection, producing more than 20 pages of sales

records. To now decide that sales data is irrelevant to this portion of the case and thus withhold

its own data creates an informational disparity between the parties that unduly prejudices Flower

Manufacturing and puts CareCo at a significant advantage in the conduct of depositions and other

remaining discovery, in the assessment of any settlement negotiations, and in any dispositive

motion briefing. In fact, CareCo has produced its sales data for the product it has unilaterally

determined to be at issue, dramatically undercutting its own argument. If CareCo wanted to

bifurcate liability and damages, then it should have made a request prior to the beginning of



                                                 4
30159253.1
       Case: 3:18-cv-00547-JGC Doc #: 18 Filed: 02/20/19 5 of 9. PageID #: 99



discovery. At this point, bifurcating only Flower Manufacturing’s access to relevant sales data is

fundamentally unfair and CareCo’s attempt to bifurcate should be denied.

B.      The Requested Sales Information Is Relevant to Both Liability and Damages

        CareCo refuses to produce sales information for products other than its hanging circle air

fresheners because, it argues, those products cannot infringe on Flower Manufacturing’s BOMB

marks and because, regardless, sales information is only relevant to a damages determination.1

The sales information requested by Flower Manufacturing is, contrary to CareCo’s contentions,

fundamental to determining liability under the Lanham Act for trademark infringement. Stepping

back and considering the broad context of the protections under the Lanham Act makes this point

abundantly clear. Fundamentally, trademark law “pursues two related goals—the prevention of

deception and consumer confusion and, more fundamentally, the protection of property interests

in trademarks.” Ameritech, Inc. v. American Information Technologies Corp., 811 F.2d 960, 964

(6th Cir. 1987). It further serves to protect the mark owner’s goodwill and reputation. Id.

Accordingly, trademark law recognizes multiple theories of infringement. Id.

        One such type of infringement is reverse confusion of sponsorship, a claim dependent on

the junior (infringing) user’s saturation of the market with a similar mark. As the Sixth Circuit

articulated,

        A reverse confusion claim differs from the stereotypical confusion of source or
        sponsorship claim. Rather than seeking to profit from the goodwill captured in the
        senior user’s trademark, the junior user saturates the market with a similar
        trademark and overwhelms the senior user. The public comes to assume the senior
        user’s products are really the junior user’s or that the former has become somehow
        connected to the latter. The result is that the senior user loses the value of the
        trademark—its product identity, corporate identity, control over its goodwill and
        reputation, and ability to move into new markets. See, e.g., Big O Tire Dealers, Inc.


        1 Of course, CareCo’s production of sales information for its hanging tag products severely
undercuts the assertion that sales data is never relevant at this stage of proceedings and should not
be produced until a finding of liability has been made.

                                                 5
30159253.1
      Case: 3:18-cv-00547-JGC Doc #: 18 Filed: 02/20/19 6 of 9. PageID #: 100



        v. Goodyear Tire & Rubber Co., 561 F.2d 1365, 1371–72 (10th Cir.1977), cert.
        dismissed, 434 U.S. 1052, 98 S.Ct. 905, 54 L.Ed.2d 805 (1978); Plus Products v.
        Plus Discount Foods, Inc., 722 F.2d 999, 1003–04 (2d Cir.1983). See also
        International News Service v. Associated Press, 248 U.S. 215, 247, 39 S.Ct. 68, 75,
        63 L.Ed. 211 (1918) (Holmes, J., concurring) (“The ordinary case, I say, is palming
        off the defendant’s product as the plaintiff’s; but the same evil may follow from the
        opposite falsehood,—from saying, whether in words or implication, that the
        plaintiff’s product is the defendant’s.... [T]he principle that condemns one
        condemns the other.”).

Id. at 964-65. A finding of trademark infringement based on reverse confusion necessarily

depends on a determination of where and how much of the infringing product has been sold. See

Big O Tire Dealers, 561 F.2d at 1367 (comparing plaintiff’s total net worth of $200,000 to

defendant Goodyear’s net sales of more than $5.25 billion in assessing reverse confusion claim).

Flower Manufacturing is entitled to understand the scope of CareCo’s sales to assess the strength

of a reverse confusion theory of liability.

        Sales volume may also be a relevant factor in assessing consumer confusion. Specifically,

the volume of infringing sales may lessen or enhance the impact of reported instances of actual

confusion in the market. See Homeowners Grp., Inc. v. Home Marketing Specialists, Inc., 931

F.2d 1100 (6th Cir. 1991) (“[T]he existence of only a handful of instances of actual confusion after

a significant time or a significant degree of concurrent sales under the respective marks may even

lead to an inference that no likelihood of confusion exists”). Flower Manufacturing must

understand CareCo’s sales volume in order to assess its claim of actual confusion.

        Moreover, the protections of trademark law are not limited to identical products,

Ameritech, 811 F.2d at 964, and information regarding all of CareCo’s air freshener products is

thus relevant and discoverable. Without conceding that CareCo’s other air freshener products do




                                                 6
30159253.1
      Case: 3:18-cv-00547-JGC Doc #: 18 Filed: 02/20/19 7 of 9. PageID #: 101



not compete directly with Flower Manufacturing’s products2, such a determination is not necessary

to a finding of trademark infringement:

        A second kind of infringement is confusion of sponsorship, which occurs where the
        goods do not directly compete. In this situation, the goods are unrelated enough that
        no inference arises that they originated from the same source, but the similarity of
        the trademarks erroneously suggests a connection between the sources; the
        defendant seeks to capitalize on the plaintiff’s goodwill and established reputation.
        See, e.g., Conan Properties, Inc. v. Conans Pizza, Inc., 752 F.2d 145, 150 (5th
        Cir.1985) (ordinary consumer might well believe defendant restaurant was
        affiliated with owners of fictional character “Conan The Barbarian” through
        licensing).

Id. Here, whether or not CareCo’s non-hanging circle products compete directly with Flower

Manufacturing is irrelevant—the striking similarity between the marks suggests a connection

between the sources of the products. That determination of sufficient similarity and confusion is

one ultimately for the jury, not for CareCo to make in discovery.

        CareCo’s sales data for all of its air freshener products is therefore relevant to Flower

Manufacturing’s theories of liability and must be produced.

C.      The Remaining Information Should Be Produced

        In addition to sales information, CareCo objects to the production of other information,

including information regarding CareCo’s marketing strategy, CareCo’s customers, and the

manufacturers of CareCo’s infringing products. (See Ex. 1 (responses to Interrogatories Nos. 4,

5, 6, and 7) and Ex. 2 at pp.6-8, 11 (responses to Requests for Production Nos. 5, 6, 7, and 9).)

CareCo objects solely on the basis that the requested information is confidential and Flower

Manufacturing is a competitor who could exploit this confidential information.3 CareCo does not,



        2 Flower Manufacturing markets hanging air fresheners for automobiles; CareCo markets,
in addition to hanging air fresheners, air freshener sprays and other products designed for and
targeted to automobile usage. Clearly, CareCo’s products compete with Flower Manufacturing.
        3The relevance of this information is obvious. For example, all of the requested
information goes to the likelihood of confusion element of Flower Manufacturing’s claim, which

                                                 7
30159253.1
      Case: 3:18-cv-00547-JGC Doc #: 18 Filed: 02/20/19 8 of 9. PageID #: 102



however, seek a protective order; it seeks to completely withhold all such information from

discovery. Relevant information, broadly defined under the Federal Rules, is subject to discovery;

good cause may justify a protective order to facilitate discovery of confidential information such

as trade secrets. Fed. R. Civ. P. 26. Here, at the very least, the Court should consider CareCo’s

characterization of the requested information as confidential and order production of the

responsive information under a protective order.

        Counsel for CareCo has expressed an unfounded concern that, even if produced for

attorney’s eyes only under a protective order, confidential information may be released to Flower

Manufacturing or other competitors. Without any evidence supporting such a concern, a bare

assertion of potential misuse carries little weight. See, e.g., Nylok Fastener Corp. v. Industrial Nut

Corp., 122 F.R.D. 512 (N.D. Ohio 1988) (“[D]efendant asserts that it may be harmed by release

of trade secrets through discovery. Defendant’s bare assertion that plaintiff may misuse certain

information sought is unpersuasive.”). The proper course—as is the case in the vast majority of

trademark cases, all of which involve potentially sensitive information—is to produce the

information subject to a protective order and rely on the representations of counsel.




necessarily considers the following factors: (1) Strength of plaintiff’s mark; (2) Relatedness of the
goods; (3) Similarity of the marks; (4) Evidence of actual confusion; (5) Marketing channels used;
(6) Likely degree of purchaser care; (7) Defendant’s intent in selecting the mark; (8) Likelihood
of expansion of the product lines. See Wynn Oil Co. v. Thomas, 839 F.2d 1183, 1186 (6th
Cir.1988).

                                                  8
30159253.1
      Case: 3:18-cv-00547-JGC Doc #: 18 Filed: 02/20/19 9 of 9. PageID #: 103



                                     IV.    CONCLUSION

        For the reasons stated herein, Flower Manufacturing respectfully requests that the Court

compel complete responses, without objection, to Interrogatories Nos. 4, 5, 6, and 7 and Requests

for Production Nos. 5, 6, 7, 9, and 15.

                                             Respectfully submitted,

                                             HONIGMAN LLP

                                             By: /s/ Andrew M. Pauwels
                                             J. Michael Huget (pro hac vice)
                                             Mary A. Hyde (Ohio Bar No. 0084136)
                                             Andrew M. Pauwels (pro hac vice)
                                             315 East Eisenhower Parkway, Ste. 100
                                             Ann Arbor, MI 48108
                                             734-418-4254
                                             mhuget@honigman.com
                                             mhyde@honigman.com
                                             apauwels@honigman.com

                                             Attorneys for Plaintiff
Dated: February 20, 2019




                                 CERTIFICATE OF SERVICE

        The foregoing document was filed electronically with the Court on February 20, 2019.

Notice of this filing was sent to all parties by operation of the Court's electronic filing system.

Parties may access this filing through the Court's system.




                                                     /s/ Andrew M. Pauwels
                                                     Andrew M. Pauwels




                                                9
30159253.1
